DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed o5/202/2020, in which, claims 1-7, are pending. Claim1 is independent. Claims 2-7 are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder a first output unit; a second output unit; a first controller; in claims 1-2, 4-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-7, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The disclosure does not provide adequate structure to perform the claimed functions of “a first output unit; a second output unit; a first controller” in claims 1-2, 4-6.
Accordingly, the specification does not demonstrate that applicant has made the invention that achieves the claimed function since the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim limitation(s) a first output unit; a second output unit; a first controller; in claims 1-2, 4-6.
Claims 1-7, invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions of the a first output unit; a second output unit; a first controller; in claims 1-2, 4-6.
Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: (a) Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Further, Applicant has claimed the limitations indicated above without clear articulation of what structure is utilized to perform the claimed functionality as interpreted under 112, sixth paragraph. As such, it is unclear exactly what subject matter the Applicant regards as his invention in light of the Specification support for the claimed structure detailed above. For the present examination, the Examiner has afforded the claims the Broadest Reasonable Interpretation.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimizu (USPAP 2007/0047048).

Referring to claim 1, Shimizu teaches an image forming apparatus (as shown in fig 1-4) configured to form an image on a recording material at an image forming speed corresponding to a type of the recording material, the image forming apparatus, ([image forming unit 9a comprises the photosensitive drum 11a, the optical beam scanner 12a, the electrifier 13a, the developing unit 14a, the first transfer unit 15a, see 0035]) comprising:
 a deflection unit ([rotating a rotary polygon mirror that deflects and scans an optical beam onto an image]), including: a rotary polygon mirror configured to deflect a light beam emitted from a light source ([a rotary polygon mirror 33 of fig 2, see 0041]); and 
 a drive unit ([36 of fig 2]) configured to rotate the rotary polygon mirror; ([the laser beam incident on the rotary polygon mirror 33 which is rotated at constant speed by the motor driver 36 is deflected and scanned, and then led through the lens 39, so that its deflection at constant angular velocity is changed to a deflection at constant linear speed]):
a first output unit (detector 37 as a light output unit]) configured to detect the light beam deflected by the deflection unit to output a first signal; ([a laser beam detector 37 
a second output unit configured to output a second signal to be used as a reference when phase control is performed on the rotary polygon mirror; (see 0009, a phase control unit adjusts a phase of the reference frequency signal supplied to the PLL control unit in accordance with the measured timing difference of the output horizontal synchronizing signals]); and 
a first controller configured to perform the phase control based on the first signal and the second signal, wherein the first controller is configured to perform the phase control in accordance with a condition set based on a rotation speed of the drive unit corresponding to the image forming speed, ([see 0093 [an image forming device in which the rotational speed of the rotary polygon mirror is switched so as to perform reduced printing on the second surface compared to the first surface]), and 
wherein the first controller is configured to perform the phase control by outputting a drive signal having a predetermined pulse width to the drive unit to accelerate or decelerate the drive unit so that the first signal and a position signal, ([the motor driver 36 is a rotation control unit driving the rotary polygon mirror 33 to rotate at constant speed in accordance with the rotation reference signal obtained from the control unit 38 and an output signal from the Hall device 35]), based on the second signal, substantially match, the condition being a pulse width of the drive signal and/or a frequency of performing the phase control, (see 0084, [0084] Here, a product of the counter value N.sub.H1 of the first predetermined cycle of the timing generated by the first timing generator 51 and the pulse value P1 of the pulse signal HSYNC1 output in 

Referring to claim 3, Shimizu teaches an image forming apparatus (as shown in fig 1-4) configured to form an image on a recording material at an image forming speed corresponding to a type of the recording material, the image forming apparatus, ([image forming unit 9a comprises the photosensitive drum 11a, the optical beam scanner 12a, the electrifier 13a, the developing unit 14a, the first transfer unit 15a, see 0035]), wherein the position signal is a signal based on a time difference between the first signal and the second signal.


Referring to claim 5, Shimizu teaches an image forming apparatus (as shown in fig 1-4) configured to form an image on a recording material at an image forming speed corresponding to a type of the recording material, the image forming apparatus, ([image forming unit 9a comprises the photosensitive drum 11a, the optical beam scanner 12a, the electrifier 13a, the developing unit 14a, the first transfer unit 15a, see 0035]), 

Referring to claim 7, Shimizu teaches an image forming apparatus (as shown in fig 1-4) configured to form an image on a recording material at an image forming speed corresponding to a type of the recording material, the image forming apparatus, ([image forming unit 9a comprises the photosensitive drum 11a, the optical beam scanner 12a, the electrifier 13a, the developing unit 14a, the first transfer unit 15a, see 0035]), wherein the rotary polygon mirror has a plurality of faces and is formed so that a plurality of interior angles each defined by two faces among the plurality of faces are different from one another, ([see 0035 0036]),

Claims Objected to having Allowable Subject Matter

Claims 2-4 and 6, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion

Examiner Notes:	The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are 
Further, regarding to the cited prior arts in USC 892, of the office action, the cited prior art, teaches some aspects of the claimed subject matter. However, upon a careful determination the references are relevant to be cited, but are not as relevant as to use the cited prior arts against the application alone or in combination. The prior art made of record not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677